Citation Nr: 0030199	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  91-37 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for an ankle 
disability.  

3.  Entitlement to service connection for a hip disability.  

4.  Entitlement to service connection for a knee disability.  

5.  Entitlement to service connection for a psychiatric 
disability.  

6.  Entitlement to an increased rating for varicose veins, 
currently evaluated as 20 percent disabling.  

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1990 rating decision.  The case was 
remanded on three occasions: in November 1991, October 1993 
and November 1994.  The Board in its June 1997 decision 
denied entitlement to service connection for back, ankle, 
hip, and knee disabilities.  The other issues were remanded 
to the RO for additional development.  

The veteran appealed the denials of service connection to the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court).  The Court in its April 1999 memorandum decision 
reversed in part the Board's June 1997 decision to the extent 
that it pertained to the denials of service connection for 
back, ankle, hip and knee disabilities.  In response, the 
Board remanded these issues to the RO in April 2000.  The RO 
was asked to schedule a VA examination to determine the 
current nature and severity of back, ankle, hip and knee 
disabilities, in addition to a medical opinion as to the 
medical probability that the disabilities were caused or 
worsened by the service-connected varicose veins.  

For the reasons set forth below, the issues of entitlement to 
service connection for back, ankle, knee, hip and psychiatric 
disabilities as well as for TDIU are the topic of the REMAND 
portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the evaluation of the service-connected 
varicose veins has been obtained by the originating agency.  

2.  The veteran's varicose veins are currently manifested by 
persistent edema and asymptomatic surgical scars.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
varicose veins is denied.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.104, Codes 7120, 7121 (1997) and (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
veteran.  All relevant facts have been properly developed.  
The recent examinations provide sufficient information to 
rate the disability in accordance with the applicable rating 
code.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  

In this case, service connection was established for varicose 
veins of the right leg in an August 1971 rating decision.  A 
10 percent rating was assigned, based on the clinical 
evidence showing that the veteran sustained an injury to the 
right leg during his active service in 1968.  As reported, he 
fell during basic training, injured the lower part of his 
right leg on the lateral aspect and developed a bruise on the 
right lower leg.  While stationed in Germany, the veteran was 
treated for varicose veins of the right leg after standing 
and strenuous work.  The VA examination conducted in May 1971 
showed that the veteran had apparent varicosities in the 
right leg.  The lower half of the leg was shown to be more 
deeply pigmented than anywhere else on the leg.  The 
pertinent diagnoses were healed trauma, right leg and 
varicose veins, right leg.  

By a May 1976 rating decision, the disability rating for 
varicose veins of the right leg was increased from a 10 
percent to a 20 percent rating.  This grant was based on the 
finding that the veteran had varicose veins in the right leg 
of the greater and lesser saphenous vein, moderate in size 
with a history of venous stasis ulcers.  Some of the deeper 
veins measured 1/2 inch in diameter.  The skin over the lower 
2/3 of the leg was dry with some scaliness and was rather 
dark and glistening over several darkened areas which the 
veteran reported were the sites of previous ulcers that had 
healed.  In addition, the right leg was 1 1/2 inches larger 
than the left leg.  No active ulcers were present at the time 
of the March 1976 VA examination.  

The disability rating was increased from a 20 percent to a 40 
percent rating in a June 1981 rating decision.  A report of a 
March 1981 venogram shows that extensive varicosities 
involving the upper 2/3 of the right lower leg.  The VA 
examination conducted in the following month showed that the 
right leg was swollen to 1 1/2 inches when compared to the left 
leg.  The examination also showed a discharging ulcer on the 
lateral side of the right lower leg with a surrounding 
pigmented area, 1+ pitting edema, and weak femoral pulses.  
The ulcer was one inch by 1/4 inch in size.  

The veteran was hospitalized in June 1981 at which time he 
underwent stripping of the varicose veins.  As a consequence, 
an October 1981 rating decision reflects that the veteran was 
afforded a temporary 100 percent rating for convalescence, 
until September 1981 when the schedular rating of 40 percent 
was resumed.  

The October 1984 rating decision shows that the disability 
rating was reduced to 10 percent.  The originating agency 
noted that the condition, previously rated under 
38 C.F.R. § 4.114, Code 7120, was now being rated under 
diagnostic code 7121.  The former code pertains to varicose 
veins, and the latter pertains to postphlebitic syndrome.  
The evaluation of 10 percent was upheld by a May 1985 Board 
decision.  

A January 1989 Board decision, however, reflects an increase 
from a 10 percent to a 20 percent rating for the service-
connected varicose veins.  This grant was based on a finding 
that the veteran's varicose veins were moderately severe in 
degree without evidence of involvement of deep circulation.  
It is important to note that the veteran was rated under the 
provisions pertaining to varicose veins.  The January 1989 
rating decision reflects that increase.  The evaluation of 20 
percent is the veteran's current disability rating.  

The veteran contends that he is entitled to restoration of a 
40 percent rating for his service-connected varicose veins of 
the right leg.  The veteran is advised that he did not appeal 
the October 1984 decision; consequently, the issue before the 
Board is not one of restoration, but increased rating.  

The veteran underwent VA arteries/veins examination in May 
1995.  At that time, the physical examination showed chronic 
bilateral greater saphenous venous system varicosities with 
chronic pigmented stasis dermatitis of the lower legs.  There 
was a well-healed surgical scar from previous ligation and 
stripping of varicosities of the right greater saphenous 
venous system.  There was no evidence of active stasis ulcer 
or deep venous thrombosis.  

A July 1995 statement from D. E. Allie, M.D., is to the 
effect that the veteran suffered from severe bilateral lower 
extremity pain that was multifactorial in nature, involving 
peripheral arterial, venous, orthopedic and neurological 
factors.  He had mild peripheral vascular arterial disease 
documented by ultrasound and angiography.  He had severe 
venous insufficiency changes reminiscent of post phlebotomy 
syndrome due to multiple deep venous thrombosis in the past.  
The veteran demonstrated lower edema which was at least 2+ 
and very thickened hyperpigmented changes, bilaterally.  He 
also had several chronic venous insufficiency ulcers which 
have healed partially.  

The September 1995 report from R. K. Spence, M.D., Director 
of Vascular Surgery is to the effect that the physician 
reviewed the veteran's available clinical records and found 
that the veteran had suffered from chronic venous 
insufficiency and post phlebitic syndrome of the right leg 
since the his early 20s.  As reported, the veteran had had at 
least 3 bouts of venous ulceration, and had undergone 2 major 
surgical procedures in an attempt to correct this problem.  
He had had at least 3 venograms that documented venous 
disease.  Dr. Spence stated that the health records showed 
that the disease had progressed steadily and inexorably.  

The October 1996 report from Dr. Allie shows that the veteran 
had complaints of bilateral lower leg pain due to 
multifactorial problems.  These consisted of mild arterial 
insufficiency and peripheral vascular disease that was 
documented by ultrasound and peripheral angiogram.  In 
addition there was known severe venous insufficiency with 
multiple deep vein thrombus in the past with corresponding 
chronic changes from this venous insufficiency including 
chronic skin changes, bilateral continued pedal and lower 
extremity edema, and a past history of venous insufficiency 
ulcers.  In addition, it was noted that the veteran had 
several neurological and orthopedic conditions of his lower 
back that also contributed to the complaints of bilateral 
lower extremity pain.  

The Board notes that, during the pendency of this appeal, the 
criteria for rating cardiovascular disorders were amended 
effective January 12, 1998.  62 Fed. Reg. 65207-65224 
(December 11, 1997).  In Karnas v Derwinski, 1 Vet. App. at 
312-13, the Court held that, when there has been a change in 
an applicable statute or regulation after a claim has been 
filed but before a final decision has been rendered, VA must 
apply the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VA O.G.C. Prec 11-97.  According to the cited opinion, when 
there is a pertinent change in a regulation while a claim is 
on appeal to the Board, the Board must take two sequential 
steps.  First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  

Under the provisions in effect prior to January 1998, a 20 
percent rating was assigned under diagnostic code 7120 for 
unilateral, moderately severe varicose veins; involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm. in 
diameter, with symptoms of pain or cramping on exertion; no 
involvement of the deep circulation.  The next higher 
evaluation for unilateral disability was a 40 percent rating 
that requires severe varicose veins involving superficial 
veins above and below the knee, with involvement of the long 
saphenous, ranging over 2 cm. in diameter, marked distortion 
and sacculation, with edema and episodes of ulceration; no 
involvement of the deep circulation.  A 50 percent rating was 
assigned for unilateral, pronounced varicose veins; the 
findings of the severe condition with secondary involvement 
of the deep circulation, as demonstrated by Trendelenberg's 
and Perthe's tests, with ulceration and pigmentation.

As noted above, the Board in 1989 assigned a 20 percent 
rating under diagnostic code 7120.  With respect to 
diagnostic code 7121, the former rating criteria did not 
provide for a 20 percent rating.  The minimum schedular 
rating for phlebitis or thrombophlebitis, unilateral, with 
obliteration of deep return circulation, including traumatic 
conditions, was 10 percent for persistent moderate swelling 
of the leg not markedly increased on standing or walking or 
persistent swelling of arm or forearm not increased in the 
dependent position.  The next higher evaluation of 30 percent 
required persistent swelling of leg or thigh, increased on 
standing or walking 1 or 2 hours, readily relieved by 
recumbency; moderate discoloration, pigmentation or cyanosis.  
38 C.F.R. § 4.104, Code 7121.  

Under the amended criteria, 20 percent rating requires 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema and the next higher evaluation of 40 percent requires 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  38 C.F.R. § 4.104, Code 
7120.  The requirements are the same under the amended 
version for post phlebitic syndrome at 20 and 40 percent.  

The veteran's recent symptoms include persistent edema.  
However, for the reasons and bases set forth below, the 
record does not indicate that the veteran's varicose veins 
are productive of severe disability involving the superficial 
veins above and below the knee with involvement of the long 
saphenous vein or marked distortion and sacculation with any 
recent episodes of ulceration.  Also, while there is some 
indication of swelling, nothing in the record shows that 
prolonged standing produces marked increase in swelling.  
Likewise, there is no indication that the veteran has any 
recent episodes of stasis pigmentation or eczema.  The last 
documented reference to severe disablement as well as 
ulcerations is contained in reports dated in 1995. Likewise, 
the last reference to stasis pigmentation is noted in records 
in 1995.  The veteran was noted to have mild varicose veins 
in 1996.  There has been no indication of cyanosis in the 
record.  The most recent reports fail to reveal any of these 
conditions.  Thus, the preponderance of the evidence is 
against a claim for a higher rating under either version of 
the law.  

I note in addition that the VA O.G.C. Prec. Op. No. 3-2000 
(April 10, 2000) addresses the subject of retroactive 
applicability of revised rating schedule criteria to 
increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3)  the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  
However, this provision does not apply inasmuch as neither 
the old nor the new version is the more favorable in the 
instant case.  

The veteran was examined by VA in August 1997.  At that time, 
he reported a history of deep venous thrombosis with constant 
swelling in the lower extremity that was aggravated by 
prolonged walking and prolonged sitting.  In particular, the 
veteran noted that he was not able to walk more than 4 blocks 
and could not sit for over an hour due to swelling.  The 
physical examination showed a three-inch vertical scar over 
the right upper thigh and twelve-inch vertical scar in the 
right mid calf.  He had a diffuse scar about 2 centimeters by 
3 centimeters on the right lateral lower leg.  All these 
scars were palpated.  There was no ulceration of the scars or 
keloid formation.  Swelling was noted on the mid right calf 
area.  The veteran was examined while standing and did not 
reveal any significant varicose veins.  The diagnosis was 
history of deep-venous thrombosis, right leg, varicose veins, 
right leg, stasis ulcer, right leg from 1975 to 1981.  Also 
noted were status post ligation of the greater and lesser 
saphenous vein and ligation of the incompetent connecting 
veins.  The examiner noted that there was no recurrence of 
ulcers since 1981.  The examiner remarked that the only 
finding was mild edema of the right leg.  The examiner opined 
that the veteran's venous problems had improved significantly 
after his surgery and the only residuals were pitting edema 
and asymptomatic scars.  In addition, it was stated:

I am of the opinion that this patient is 
not significantly disabled due to the 
venous diseases he had in the past, and 
it had been well corrected by the 
surgeries he had and the absence or 
recurrence of the varicose ulcers attests 
to this.  

In the REMARKS section of the examination report, the 
examiner also noted:  

I have spent considerable time with the 
patient, and reviewed the C file as well.  
The patient had left his home around 6:30 
a.m., and was driven by his wife for 
about 40 miles. Since he came to the 
hospital, he has either been on his feet 
or sitting down.  He was examined by me 
at 10:30 a.m.  At the time of 
examination, the patient was not in any 
distress or pain, and was able to get up 
and walk normally without any difficulty.  

The examination report shows that the veteran underwent an 
ultrasound of the vascular system in August 1997, which 
showed normal deep venous system bilaterally without evidence 
of thrombosis.  Moreover, the veteran was examined by the 
same physician again in May 2000.  The examiner then stated:

I examined the patient after he had been 
waiting for 1-2 hours, and after 
examination, I did not find significant 
edema for which he would have to lie down 
and keep the legs elevated.  I also feel 
that the veteran can have good support 
stockings to prevent the edema rather 
than having to keep his legs elevated in 
bed and without doing a light job.  

In view of the foregoing, the preponderance of the evidence 
is against an increased schedular rating for varicose veins.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that in this case the schedular evaluations 
are not inadequate, and the evidence does not show an 
exceptional disability picture.  The veteran has not required 
any recent hospitalization.  Moreover, although some degree 
of impairment of industrial activities could be anticipated, 
the veteran is advised that an evaluation of 20 percent of 
itself encompasses the degree of impairment demonstrated by 
the service-connected varicose veins.  At any rate, it is 
clear that marked impairment of industrial activities has not 
been demonstrated.  Although the veteran has reported being 
unable to perform certain activities, the recent examinations 
do not support his assertions concerning the limitations 
imposed by his disability.  For example, the examiner 
indicated that he could obtain relief from edema through the 
use of good support stockings rather than through bed rest.  
Consequently, the record does not support a higher rating on 
an extraschedular basis.  


ORDER

An increased rating for varicose veins is denied.  

REMAND

Additional action is necessary on the part of the RO prior to 
the completion of appellate view.  Initially, I note that the 
veteran's claims for service connection for ankle, knee and 
hip disabilities, claimed to be secondary to service-
connected varicose veins, were remanded in June 1997 for the 
purpose of clarifying the current diagnosis and to offer an 
opinion concerning whether existing disability was either 
caused or worsened by the veteran's service-connected 
varicose veins.  

The May 2000 VA examination report contains ambiguities which 
leave unanswered the questions that were originally posed by 
the Board.  In particular, questions remain concerning the 
current diagnoses and the medical probability that the 
disabilities were caused or worsened during active service.  

Another remand is necessary to insure compliance with the 
Board's April 1999 remand order.  The Court has held that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examination(s) and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).

Moreover, concerning all the claims for service connection, 
the Board notes that the RO has not had the opportunity to 
apply Public Law No. 106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  Under the terms 
of the Act and Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the RO should apply the provisions of the Act to 
these current claims.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination to determine the current 
nature and etiology of existing 
disabilities in the hips, knees and 
ankles.  All indicated special studies 
and tests should be accomplished.  The 
examiner is requested to offer opinions 
concerning the medical probability that 
the existing disabilities in the hips, 
knees and ankles were caused or worsened 
by service-connected varicose veins.  The 
clinical bases for these opinions should 
be set forth in detail.  

2.  The RO should review the veteran's 
claims for service connection as well as 
for TDIU in light of the Veterans Claims 
Assistance Act of 2000.  Any additional 
development, notice action, etc., 
required under that Act, in addition to 
the examination requested above, should 
be undertaken by the RO.  After 
completion of the requested development, 
the RO should readjudicate these claims.

3.  If a benefit sought on appeal is not 
granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 



